DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 11/8/2019.
Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “non-volatile computer readable medium” appears reasonable to interpret by one of an ordinary skill in the art to cover signals.  The applicant’s specification provides no explicit and deliberate definition of the “non-volatile computer readable medium”  Applicant is respectfully suggested to amend the claims to recite “non-transitory computer readable medium” to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180136912 to Venkataramani.

Per claims 1, 7 and 13, Venkataramani teaches a method for processing a machine learning model, comprising:
obtaining an intermediate representation of the machine learning model written in a source 5language, the intermediate representation being independent of the source language and a target language and comprising a structured text (see at least FIG. 6);
generating a computation graph based on the intermediate representation, nodes in the computation graph representing functions related to the machine learning model, a directed edge in the computation graph representing a dependency between the functions (see at least paragraph [0077] “…one or more IRs may be graph-based, object-oriented structures.  For example, one or more IRs may be in the form of a hierarchical Data Flow Graph (DFG) and/or a parallel intermediate representation (PIR), which may include a plurality of IR objects, such as nodes, which may represent layers of the DL network 212, interconnected by edges, which may represent data flow…”); and
10partitioning the computation graph into sequential parts, such that the parts are executed sequentially and functions corresponding to nodes in each part are executed in parallel (see at least paragraph [0107] “…performing parallel execution scheduling in accordance with an embodiment.  The scheduler 316 may analyze the PIR 600 to determine an execution schedule for the DL network 212, as indicated at step 802.  The optimization engine 310 may create a dependency graph, which may be a directed graph having nodes and edges.  Nodes of the dependency graph may represent execution elements, such as a CUDA kernel, for executing the functionality of a layer of the DL network 212.  Edges of the dependency graph may represent a data dependency between two execution elements.  The optimization engine 310 may apply a partitioning algorithm, such as a clique partitioning algorithm, to the dependency graph to reduce or minimize the number of edges between cliques…”).  

Per claim 19, Venkataramani further teaches
wherein the intermediate representation of the machine learning model is described in a JavaScript Object Notation (JSON) format (see at least paragraph [0060] “…the DL network 212 may be a textual program, a graphical model, or a combination textual/graphical program.  Suitable text-based source programs include MATLAB programs, C programs, C++ programs, FORTRAN programs, Java programs, Mathematica programs, Python programs, Julia programs, Lua programs, ADA programs, Octave programs, and MathScript programs, and Octave programs, among others”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180136912 to Venkataramani in view of U.S. Pub. No. 20140118355 to Vassilvitskii.

Per claims 2, 8 and 14, Venkataramani does not explicitly teach
wherein partitioning the computation graph into parts comprises determining in-degrees of at least a part of the plurality of nodes of the computation 15graph, an in-degree of a node representing a number of directed edges directed to the node.  
	
Vassilvitskii teaches an analogous art relates to partitioning nodes of a directed graph, comprising:
partitioning the computation graph into parts comprises determining in-degrees of at least a part of the plurality of nodes of the computation 15graph, an in-degree of a node representing a number of directed edges directed to the node (see at least paragraphs [0067-0068] “…determines whether an indegree of the node N6 of the To group less than or equal to the threshold of equation…the node N6 is maintained within the To group 205 if the indegree of the node N6 is greater than the threshold 206 of equation…”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Venkataramani to incorporate the teaching of Vassilvitskii to partition the nodes of a directed graph based on in-degree of the nodes.  One would have been motivated to do so in order to improve the partitioning process.

Per claims 3, 9 and 15, Vassilvitskii further teaches
wherein partitioning the computation graph into parts comprises partitioning the computation graph into the parts based on the in-degrees (see at least paragraphs [0067-0068] “…determines whether an indegree of the node N6 of the To group less than or equal to the threshold of equation…the node N6 is maintained within the To group 205 if the indegree of the node N6 is greater than the threshold 206 of equation…”).

Per claims 204, 10 and 16, Vassilvitskii further teaches
wherein partitioning the computation graph into the parts based on the in-degrees comprises executing iteratively acts of selecting a first part of the computation graph, such that each node in the first part has a predetermined threshold in-degree (see at least FIGS. 7A-7B).

Per claims 5, 11 and 17, Vassilvitskii further teaches
wherein partitioning the computation graph into the parts based 25on the in-degrees comprises executing iteratively acts of removing, from the computation graph, the first part and a directed edge associated with nodes in the first part, to update the computation graph (see at least paragraph [0069] “Upon determining that the at least one node of the graph 202 meets the threshold 206, in an operation 170, the at least one node is removed from the graph 202 to generate the updated graph 204…”).  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180136912 to Venkataramani in view of U.S. Pub. No. 20200327371 to Sharma.

Per claim 20, Venkataramani does not explicitly teach
wherein the intermediate representation of the machine learning model is described in an Extensible Markup Language (XML) format.

	Sharma teaches an analogous art relates to creating and training a machine learning model, comprising:
intermediate representation of the machine learning model is described in an Extensible Markup Language (XML) format (see at least paragraph [0102] “JSON (sometimes referred to as JavaScript Object Notation) is an open-standard format that uses human-readable text to transmit data objects consisting of attribute-value pairs.  JSON is a common data format used for asynchronous browser or server communication (AJAJ) or both.  A suitable alternative to JSON is XML which is used by AJAX.  Other suitable alternatives may also be used”).
	It would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Venkataramani to incorporate the teaching of Sharma to format the intermediate representation (IR) in XML.  One would have been motivated to do so in order to provide a human readable text format for transmitting.

Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191